DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 10/01/2020 has been entered. Claims 1-14 have been amended. Claims 15-17 are new. Claims 1-17 are pending in this Application.

Claim Objections
Claims 1 and 4 is objected to because of the following informalities: 
Regarding claim 1, the claims recites “the first cue set and and a second cue set,…” in lines 10-14, should be changed to “the first cue set and a second cue set,…”.  
Regarding claim 4, the claim recites “the cueing control controller is further configured…” in lines 2-3, should be changed to “the cueing controller is further configured…”.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they Figure 3 fails to detail the steps of the treatment method in the flowchart as described in the specification. Specifically the steps of the methods should be filled in the boxes. 
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“plurality of cueing devices” in claim 1, and subsequent claims.
“testing device” in claim 5, and subsequent claims.
“contextual device” in claim 6, and subsequent claims.
“plurality of devices” in claim 7, and subsequent claims.
“display device” in claim 7, and subsequent claims.
“updating device” in claim 8, and subsequent claims.  

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 7-8, 13-14, and claims dependent thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation “the providing of a first cue set to the person,…” in line 4. The limitation lacks antecedent basis.
Regarding claim 1, the claim recites the limitation “a plurality of cueing devices, each cueing device configured to provide a different cue set to the person” and “the plurality of cueing devices to provide the first cue set”. From these limitations it is unclear if the individual cueing devices are producing the first cue set, or if the plurality of the cueing devices combined make the first cue set.
Regarding claims 1 and 13-14, the claims recite the limitation “the first cue set and a second cue set, different from the first cue set and from a different cueing device,…”. However, it is unclear as to 
Regarding claims 1 and 13-14, the claim recites the limitation “after it has been determined that the detected gait irregularity has not been overcome”. However, the claims do not account for if the first cueing set allows the user to overcome the gait irregularity. 
Regarding claim 7, the claim recites the limitation “the plurality of devices” in lines 1-2. However the limitation lacks antecedent basis. 
Regarding claim 8, the claim recites the limitation “the testing device.” However the limitation lacks antecedent basis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8, and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by US 20090099627 A1 (cited in the IDS dated 04/05/2018, hereinafter referred to as “Molnar”) in view of US 20100274304 A1 (hereinafter referred to as “Wang”).
Regarding claims 1, 13, and 14, Molner teaches a treatment apparatus, method, and non-transitory computer readable medium having a computer program, for treating a gait irregularity of a person, wherein the gait irregularity is Freezing of Gait (FoG) (paragraphs [0017]-[0018], [0054], [0082], [0125]. [0140]), the treatment apparatus comprising:
a gait irregularity monitor configured to detect a gain irregularity of the person, monitor an effect of the providing of a first cue set of the person, and determine whether the detected gait irregularity is being overcome (14 uses EEG signals from brain to determine if the user is experiencing gait irregularity, paragraphs [0054]-[0055]; accelerometer can be used along with determining EEG signals to determine 
Further Molner teaches various types of cueing methods using various cueing devices (delivers a sensory cue such as visual, auditory, or somatosensory cue; paragraphs [0050], [0054], [0188]),
monitoring the effect of a first cue set to the a person and determine whether the detected gait irregularity is being overcome (14 measures continuously for a period of time; paragraphs [0101], [0131], [0140], [0149]),
modifying the therapy/cueing based on the measure gait irregularity (therapy delivered by 16 can be modified or adjusted based on measured signals by the sensor 14 (thus the treatment apparatus can apply a different or adjusted cue based on further need of therapy); paragraphs [0101], [0131], [0140], [0149]); but does not explicitly teach 
a plurality of cueing devices, each cueing device configured to provide a different cue set to the person and
a cueing controller configured to control, in response to the detection of the gait irregularity, the plurality of cueing devices to provide the first cue set and a second cue set, different from the first cue set and from a different cueing device, after it has been determined that the detected gait irregularity has not been overcome. 
However, Wang, a device and method to help users overcome gait issues,  teaches a plurality of cueing devices, each device configured to provide a different cue set to the person (teaches using a combination of multiple cues at once; paragraph [0017]); and
a cueing controller configured to control, in response to the detection of the gait irregularity, the plurality of cueing devices to provide the first cue set and a second cue set, different from the first cue set and from a different cueing device, after it has been determined that the detected gait irregularity has not been overcome (teaches various combinations of cues can be used to correct gait; paragraph [0017]; (thus meets the limitation as different combinations of cueing devices can be used thus capable of having a first cue set and a second cue set)). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Molnar, to use multiple cue sets 
Regarding claim 2, Molnar, in view of Wang, teaches wherein the first cue set and the second cue set differ in any one or more of:
(i) a modality of at least one cue,
(ii) that the second cue set comprises at least one cue of an additional modality compared to the first cue set or vice versa, and
(iii) that an information provided by at least one cue of a given modality differs between the first cue set and the second cue set (16 generates and delivers a sensory cue such as visual, auditory, or somatosensory cue; paragraphs [0050], [0054], [0188]; adjusts or modifies therapy based on measured gait signals; paragraphs [0101], [0131], [0140], [0149]; as taught by Molnar; teaches various combinations of cues can be used to correct gait; paragraph [0017]; as taught by Wang).
Regarding claim 3, Molnar, in view of Wang, teaches wherein the cueing controller is configured to control the plurality of cueing devices to provide the first cue set to the person for a first predetermined period of time and the gait irregularity monitor is configured to determine that the detected gait irregularity has not been overcome if the detected gait irregularity has not ceased until the end of the first predetermined period of time (paragraphs [0101], [0140]-[0149]; as taught by Molnar; paragraph [0017]; as taught by Wang).
Regarding claim 4, Molnar, in view of Wang, teaches wherein the first cue set and the second cue set form part of a cue set sequence of different cue sets, and the cueing controller is configured to control the plurality of cueing devices to successively provide the different cue sets to the person, as long as it is determined by the gait irregularity determining unit that the detected gait irregularity has not been overcome (paragraphs [0101], [0140]-[0149]; as taught by Molnar; paragraph [0017]; as taught by Wang).
Regarding claim 8, Molnar, in view of Wang, teaches wherein the testing device is further configured to detect, monitor or detect and monitor the gait irregularity by means of an algorithm, the controller is further configured to construct the cue set sequence by means of an algorithm (paragraphs [0069], [0088]-[0089], [0217]-[0218]),
and the treatment apparatus further comprises:

Regarding claim 11, Molnar, in view of Wang, teaches further comprising:
a plurality of sensors configured to  sense information that is indicative of a current gait of the person (accelerometer and motion sensors are used;  paragraphs [0065], [0147], [0160]),
wherein the gait monitor is configured to detect the gait irregularity based on the sensed information (paragraphs [0065], [0147], [0160]).
Regarding claim 12, Molnar, in view of Wang, teaches plurality of sensors comprise any one or more of: (i) an accelerometer, (ii) a gyroscope, and (iii) a muscle tension sensor (paragraphs [0065], [0147], [0160]).
Regarding claim 15, Molnar, in view of Wang, teaches 

Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molner, in view of Wang, as applied to claim 4 above, and further in view of US 20140303508 A1 (hereinafter referred to as “Plotnik-Peleg”).
Regarding claim 5, Molnar, in view of Wang, teaches a cueing control unit to construct a cue setting based on measured gait irregularities, but does not explicitly teach further comprising:
testing device configured to qualify the detected gait irregularity based on information that is indicative of any one or more of:
a current context of the person,
past gait irregularities of the person, and/
gait irregularities of a population of persons,
wherein the cueing controller is configured to construct the cue set sequence based on the outcome of the qualifying.
However, Plotnik-Peleg, a method and system for diagnosing and treating freezing of gait, teaches qualifying the detected gait irregularity based on information that is indicative of a current context of the person (uses a heart rate monitor (which provides current context of the person) in addition to EMG or cerebral signals (used to measure gait irregularity); paragraphs [0078], [0266], [0295]), and providing a 
Regarding claim 6, Molnar, in view of Wang and Plotnik-Peleg, teaches wherein the testing device is further configured to qualify the detected gait irregularity based on information that is indicative of a current context of the person (paragraphs [0078], [0266], [0295]; as taught by Plotnik-Peleg), the treatment apparatus further comprises:
A plurality of contextual devices configured to provide the information that is indicative of the current context of the person (includes a heart rate monitor; paragraphs [0078], [0266], [0295]; as taught by Plotnik-Peleg).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molner, in view of Wang and Plotnik-Peleg, as applied to claims 5-6 above, and further in view of US 20080053253 A1 (hereinafter referred to as “Moore”).
Regarding claim 7, Molnar, in view of Wang and Plotnik-Peleg, but does not teach wherein the plurality of devices further comprise:
a display device configured to input information about a medication administration of the person,
wherein testing device is configured to qualify the detected gait irregularity based on information that is indicative of a current context of the person, wherein the current context of the person comprises the current medication status of the person.
However, Moore, a gait monitor, teaches inputting information about medication administration (paragraph [0034]) and program software that is able to analyze measurable gait characterisitcs based on consumption of a dose of medication (paragraph [0024], [0034]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Molnar, in view of Plotnik-Peleg, to take into account the administration of a medication gain monitoring, as taught by Molnar, because doing so provides further context for evaluating a user’s gait.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molner, in view of Wang, as applied to claims 4 above, and further in view of US 20180279915 A1 (hereinafter referred to as “Huang”).
Regarding claim 9, Molnar, in view of Wang, teaches continuously measuring gait irregularity for a period of time while administering cueing (paragraphs [0101], [0131], [0140], [0149]), but does not explicitly teach further comprising:
A transmitter configured to send an alarm to a remote location, after it is determined by the gait irregularity monitor that, after the providing of a predetermined number of the different cue sets to the person or after a second predetermined period of time, the detected gait irregularity has still not been overcome.
However, Huang, a gait analytic system, teaches an alarm communication unit for communicating an alarm to a remote location (paragraph [0037]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gait irregularity measuring system of Molnar, to communicate an alarm to a remote location if there is a gait problem, as taught by Huang, because doing so provides aide for a user with a gait irregularity issue.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molner, in view of Wang, as applied to claims 4 above, and further in view of US 20180140842 A1 (hereinafter referred to as “O Laighin”).
Regarding claim 10, Molnar, in view of Wang, teaches a user interface (paragraph [0079]), but does not explicitly teach, further comprising:
a user interface configured to allow the person to input a stop command, a sensitivity change command, or a stop command and a sensitivity change command,
wherein the cueing controller is configured to stop, in response to the input of the stop command, plurality of cueing devices, and
the gait irregularity monitoring is further configured to change, in response to the input of the sensitivity change command, a sensitivity of the detecting of the gait irregularity of the person.
.

Claim 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molner, in view of Wang, as applied to claims 4 above, and further in view of US 20140249452 A1 (hereinafter referred to as “Marsh”).
Regarding claim 15, Molnar, in view of Wang, teaches wherein the plurality of cueing devices comprise an in-ear headphone (paragraph [0017]-[0018]; as taught by Wang), an electrode patch (paragraph [0075]; as taught by Molnar; paragraph [0017]; as taught by Wang), and further teaches a visual lighting cue (paragraph [0096]; as taught by Molnar).
            However, Molnar, in view of Wang, does not explicitly teach a laser pointer.
            Marsh teaches using a laser pointer (paragraph [0016], [0017]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Molnar, in view of Wang, to have a laser pointer, as taught by Marsh, because doing so produces a visual cue for the user to aid in gait irregularities. 
            Regarding claim 16, Molnar, in view of Wang and Marsh, teaches wherein the first cue set uses the in-ear headphone and the laser pointer (Wang teaches using combination of multiple cues; paragraph [0017]; Wang teaches using an in ear headphone; paragraph [0018]; Marsh teaches using a laser pointer; paragraph [0016]-[0017]). 
Regarding claim 17, Molnar, in view of Wang and Marsh, teaches wherein the second cue set uses the in-ear headphone, the laser pointer, and the electrode patch (Wang teaches using combination of multiple cues; paragraph [0017]; Wang teaches using an in ear headphone; paragraph [0018]; Marsh teaches using a laser pointer; paragraph [0016]-[0017]; Molnar teaches using an electrode patch; paragraph [0075]).

Response to Arguments
Applicant's arguments filed 10/01/2020 in regards to the drawing objections have been fully considered but they are not persuasive. 
Figure 3 fails to detail the steps of the treatment method in the flowchart as described in the specification

Applicant’s arguments filed 10/01/2020, with respect to 35 USC 112(b) rejections have been fully considered and are persuasive.  The 35 USC 112(b) rejections has been withdrawn. 

Applicant’s arguments filed 10/01/2020, with respect to the rejection(s) of claim(s) 1, 13-14 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made by Molnar, in view of Wang. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/A.A.M./Examiner, Art Unit 3791